Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Response to Amendment
The action is responsive to the Amendment filed on January 6, 2022.  Claims 12, 16, 17, 19-22, and 25-28 are pending.  Claims 12, 16, 17, and 19-22 have been amended. Claims 25-28 have been added.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/6/2022, with respect to Claims 12 and 17 have been fully considered and are persuasive in view of the amendments.  The 35 USC § 101 and § 103 rejections of the claim of 1122/2021 have been withdrawn. 
	 
Allowable Subject Matter
Claims 12, 16, 17, 19-22, and 25-28 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claim 12, the claims are allowed because the closest prior art, Patel, Kohn, Trythall, and Morel, either singularly or in combination, because they fail to anticipate or render obvious determining an updated value of the offset using from the filtered measured version of the signals produced by the MEMS device in the idle state; and at least one of the following: 

(b) the applying of the filter parameter in the third step includes applying the filter parameter on an individual basis to a single one of the signals produced by the MEMS device during the idle state, in combination with all other limitations in the claim as claimed and defined by applicant.  

In regards to Claim 17, the claims are allowed because the closest prior art, Patel, Kohn, Trythall, and Morel, either singularly or in combination, because they fail to anticipate or render obvious determining an updated value of the offset from the filtered version of the signals produced by the MEMS device in the idle state; the filter parameter is determined in the second step as a function of a first intermediate parameter and of a second intermediate parameter; the first intermediate parameter being is proportional to a reciprocal of a number of the signals produced by the MEMS device measured rotation rate sensor values measured in the idle state, and the second intermediate parameter being is a function of a fluctuation of values of the signals produced by the MEMS device measured rotation rate sensor values measured in the idle state., in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James Clark Allan (US 4122503) discloses continuous calibration of offset values during idle periods in a positioning system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863